Filed:   August 30, 1999

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 99-6310
                     (CR-91-291, CA-98-3552-1-6)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Charles Jerome Adams,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed June 24, 1999, as

follows:

     On the cover sheet, section 3, line 3 -- the district court

numbers are corrected to read “(CR-91-291, CA-98-3552-1-6).”

                                          For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6310



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES JEROME ADAMS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Charles E. Simons, Jr., Senior District
Judge. (CR-91-291, CA-98-3552-1-6)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Jerome Adams, Appellant Pro Se. Jane Barrett Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Jerome Adams seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A.§ 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.    See United States v. Adams, No. CR-91-291

(D.S.C. Feb. 23, 1999). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                 3